 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN COX,                                            No. 2:18-cv-02110 MCE CKD (PS)
12                          Plaintiff,
13            v.                                            ORDER
14    MARK T. ESPER,
15                          Defendant.
16

17          This civil rights action proceeds on the First Amended Complaint filed October 15, 2018.

18   (ECF No. 23.) Defendant has filed an answer. (ECF No. 33.) Pursuant to the parties’ joint status

19   report, filed April 18, 2019, the court sets the following deadlines for this litigation.

20          The parties have elected to proceed in phased discovery, with the first phase limited to

21   exhaustion-related documents. Upon review of Phase I discovery, defendant will decide whether

22   to file an early motion for summary judgment. If not, the case will proceed to merits discovery,

23   with further deadlines to be set at that time. (See ECF No. 36.)

24          Accordingly, IT IS HEREBY ORDERED that the following deadlines are set:

25          1.     Initial disclosures are due May 31, 2019;

26          2. Phase I discovery (limited to exhaustion) is to be exchanged by July 19, 2019;

27          3. Early dispositive motions are to be filed by August 14, 2019, or, in the alternative,

28                 defendant is to notify plaintiff by this date that he will not file an early dispositive
                                                            1
 1                motion;

 2           4. The party filing an early dispositive motion will notice the motion for hearing at that

 3                time; and

 4           5. All other dates, including Phase II discovery deadlines, will be set as needed.

 5   Dated: April 24, 2019
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13   2/cox2110.order_sched

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
